Bert B. Lockwood, J.
This is a proceeding to determine whether petitioners have complied with certain provisions of a policy of insurance relating to a notice of Claim by an insured to the respondent “ Insurer ”.
On or about April 14,1960, the petitioner, Jennie K. Gorgoni, was the operator of a certain automobile and the petitioner, Mary Maramao, was a passenger in said Gorgoni vehicle and they were involved in an accident with a vehicle operated by one Lloyd E. Martin and owned by one Elizabeth M. Hendrix and both petitioners claim injuries as a result of said accident.
On April 20,1960, the petitioners retained the firm of Michaels & Michaels as their attorneys. The affidavits submitted on behalf of the petitioners clearly establish that a diligent effort was made on behalf of the petitioners to determine whether or not the Hendrix vehicle was insured at the time of the accident and the name of the insurance company. It further appears *789that on November 10,1960, the date when the petitioners’ attorneys received the final letter from the Motor Vehicle Bureau advising that the Hendrix vehicle was not covered by financial security on the date of said accident, the said attorneys immediately wrote to the respondent notifying it of the accident and of the fact the Hendrix vehicle was not covered by financial security.
Under the circumstances here involved, this court determines as a matter of law, that the claims of the petitioners were filed as soon as reasonably possible under all of the circumstances and that the provisions of the policy of insurance were complied with. (Matter of Stroud v. Motor Vehicle Acc. Ind. Corp., 26 Misc 2d 960.) Ordered accordingly.